UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6711


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONQUAY WILLIAMS, a/k/a Quay,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca Beach Smith, Chief
District Judge. (4:10-cr-00047-RBS-TEM-5)


Submitted:   July 21, 2015                 Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Monquay Williams, Appellant Pro Se. Robert Edward Bradenham, II,
Eric Matthew Hurt, Howard Jacob Zlotnick, Assistant United States
Attorneys, Valerie S. Muth, OFFICE OF THE UNITED STATES ATTORNEY,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monquay Williams seeks to appeal the district court’s order

granting the Government’s motion to reduce his sentence.                Under 18

U.S.C. § 3742(a) (2012), we “lack jurisdiction to review the extent

of the district court’s downward departure.”               United States v.

Hill, 70 F.3d 321, 324 (4th Cir. 1995); see United States v. Davis,

679 F.3d 190, 193-94 (4th Cir. 2012) (explaining that, although

the court may entertain “challenges to the lawfulness of the method

used by the district court in making its sentencing decision,”

this    court     lacks   “jurisdiction     to   review    any     part   of   a

discretionary      sentencing    decision”).     Because     the   sole    issue

raised on appeal attacks the extent of the reduction awarded by

the    district    court,   we    dismiss    this   appeal       for   lack    of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before this court and argument would not aid in the decisional

process.

                                                                       DISMISSED




                                      2